On Application eor Rehearins.
The defendant in his application for a rehearing in this case directs our attention to his defence that the power to tax occupations or professions conferred on municipal and parochial corporations by the acts of the Legislature of 1886 and 1890 is not embraced in the titles of the acts. We had not overlooked the point, but did not appreciate it was pressed. The titles are to levy, enforce and collect a license tax, etc. The act was intended to embrace the State and the political corporations — cities, towns and parishes, each exerting within its sphere the taxing power. In the body of the act the power is conferred on parochial and municipal corporations to levy license taxes. We think these provisions are fairly within the scope of the title to be construed as expressed by the court accord-big to the understanding of reasonable men. Const., Art. 29; 6 An. 605; 9 An. 239; Act No. 161 of 1886, Sec. 13; Act No. 150 of 1890, Sec. 14.
It is therefore ordered that the application for the rehearing be refused.